DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the applicants’ amendment filed on 06/30/2022.
Claims  1, 11-13 and 23-24 have been amended. Overall, claims 1-24 are pending in this application.
	Applicant's cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

Terminal Disclaimer
1.	The terminal disclaimer filed on 06/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,303,642 and U.S. Patent Number 9,879,674 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claims 1 and 13 are indefinite and functional because insufficient structure or structural relationships are recited to support the statements that “the first valve is movable between an open position opening an end of the modulation port and a closed position closing the end of the modulation port; and a second valve in fluid communication with a control chamber, …. wherein the second valve is movable between a first position and a second position; wherein in the first position, the second valve restricts fluid …., and 30Attorney Docket No. 0315-000714-US-COF in the second position, the second valve restricts fluid communication between the control chamber and the intermediate-pressure passage and provides fluid communication between the between the control chamber and the suction-pressure region.” In other words, when the second valve is movable between the first and second positions with respect to a(n) open/closing position of the first valve since the second valve in fluid communication with a control chamber, the intermediate-pressure passage, and a suction-pressure region of the compressor.  
The applicants are required to amend claims 1 and 13 in order to show when the second vale is movable between the first and second positions with respect to a(n) open/closing position of the first valve.
Accordingly, the applicants are suggested to amend claims 1 and 13 as following:
Claim 1: page 4, line 19, --when the first valve is in the open position opening-- should be inserted after “ and the control chamber”.
Claim 1, page 4, line 23, --through a first passage in the first end plate when the first valve is in closed position-- should be inserted after “ and the suction-pressure region”.
Claim 13: page 6, line 20, --when the first valve is in the open position opening-- should be inserted after “ and the control chamber”.
Claim 13, page 6, line 24, --through a first passage in the first end plate when the first valve is in closed position-- should be inserted after “ and the suction-pressure region”.
The claims not specifically mentioned are rejected since they depended from one of the above claims.	

Allowable Subject Matter
3.	Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12 and 14-24 would be allowable by virtue of their dependence on claims 1 and 13
	

Response to Arguments
4.	The amendment filed on 06/30/2022 has overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the Office action mailed on 03/30/2022.
7.  	The applicants’ arguments filed on 06/30/2022 have been fully considered but they are not completely persuasive. 
	The applicants assert that “Applicant respectfully submits that Figure 7 clearly shows the first valve (526) in a closed position in which the modulation port (512) is closed. Figure 8 clearly shows the first valve (526) in an open position (i.e., moved upward relative to the closed position of Figure 7) to open the modulation port (512). Applicant respectfully submits that the claim language is sufficiently clear and would be well-understood by a person of ordinary skill in the art - especially in view of the specification and Figures 7 and 8.” (see Remarks section, pages 7-12 and lines 18-23). The Examiner disagrees because of the following reasons:
	- First of all, a personal having skill in the art is able to understand from the specification and the drawings that a second valve is movable between the first and second directions for restricting fluid communication between the control chamber and the suction-pressure region/intermediate-pressure passage. However, if a person having skill in the art is not able to understand, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph will be made up.
	- Second, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in this Office Action because of lacking the structural connectivity of the first and second valves. In other words, as the compressor is in operation, when the second valve 532 is movable between the first and second positions with respect to the open/closing position of the first valve 526 for restricting fluid communication with the control chamber 574, the intermediate-pressure passage 546, and a suction-pressure region 506 of the compressor.
	In response to applicant's argument that the claim language is sufficiently clear to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first valve (526) in a closed position and an open position) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Accordingly, the rejection of claims 1-24 are still maintained as set forth above.


Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746